DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 	Claims 1-10 remain pending

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a device configured to withdrawal…” in line 7. This should be corrected to --a device configured to withdraw--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “openable closure element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the instant case, the “openable closure element” is interpreted as a “frangible closure”, as described in Applicant’s specification, such as on page 6, lines 20 - 24, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1 - 2, 5 - 6 and 10 are rejected under 35 U.S.C. 103 as being obvious over Gobbi Frattini (US 2017/0100307 A1), hereinafter Gobbi, in view of Eli et al. (US 2019/0142695 A1), hereinafter Eli.

	Regarding claim 1, Gobbi teaches a package for administration of medicinal or nutritional substances (Fig. 1; Abstract) comprising:
	an outer bag (elements 2 and 100) with a sterilized inner chamber (Paragraphs 20 and 30),
	a bottle of medicinal or nutritional substance 6) set in an overturned position and disposed within the inner chamber of the outer bag (Fig. 1), the bottle comprising a neck (best seen in Figs. 5 and 6) and a pierceable cap set in the neck (Figs. 1, 6, and 7, element 60; Paragraphs 2 - 3 and 22),
	a device configured to withdraw or reconstitute of the substance contained in the bottle, the device is hooked to the neck of the bottle and comprises a perforation needle configured to move in an axial direction relative to the bottle and perforate the cap of the bottle (Figs. 1, 6, and 7, element 7; Paragraphs 22 and 24), and
	an outflow tube extending out of the bag (element 3) and comprising an openable closure element disposed in a passage of the outflow tube (element 23; Paragraphs 23 and 29),
	wherein said perforation needle comprises: 
		a first channel extending longitudinally through the perforation needle such that the first channel establishes fluid communication between an interior of the bottle and the passage of the outflow tube when the perforation needle perforates the cap and the closure element is opened (Figs. 6 and 7, elements 8 and 57; Paragraphs 22 - 23).
	Gobbi does not explicitly teach a second channel extending from a side opening of the perforation needle to a tip of the perforation needle,
	a hydrophobic filter disposed in the side opening and configured to allow only air or other gaseous fluid to flow through the second channel such that gaseous fluid flows between the interior of the bottle into the inner chamber of the outer bag or vice versa.
	In the same field of endeavor, Eli teaches a vial adapter having a surrounding container with a source of sterile gas (Fig. 1, element 1040 and Fig. 23, element 10b; Abstract and Paragraphs 43, 58, and 109; also see Fig 17. element 28 and Paragraph 173) comprising second channel extending from a side opening of a perforation needle to a tip of the perforation needle (Fig. 1, elements 1028 and 1282 and Paragraph 83; also Fig 17. element 28 and Paragraph 173), and a hydrophobic filter disposed in the side opening of the perforation needle  (Paragraph 150 and 151 describe how a hydrophobic filter can be used in regulation pathway 1028 to prevent passage of liquid therethrough; Paragraph 150 explicitly indicates the filter may be arranged against openings or adjacent the chamber i.e. would be disposed in the side opening of regulation pathway 1028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gobbi to comprise the regulation pathway and hydrophobic filter of Eli. Doing so would allow for equalization using sterilized air or other gases in the outer container and would be beneficial in allowing gases to pass through but preventing liquid from the vial from escaping (as described in Paragraphs 3, 5, 91, 110, and 151 of Eli; by definition and as described in Eli, the hydrophobic filter would also be configured to allow only gaseous fluid to flow between the interior of the bottle and the inner chamber of the bag). Further, doing so would be obvious as the sterile casing of Gobbi would function analogously as a source of sterile gas as described in Eli.
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Gobbi and Eli, and particularly the second channel and filter, has all the structure as claimed. As such, the device would be configured to (1) direct gaseous fluid to flow from the interior of the bottle to the inner chamber of the outer bag by permitting only gaseous fluid to flow through the second channel of the perforation needle when a liquid substance is flowing from the passage of the outflow tube to the interior of the bottle via the first channel, and (2) direct gaseous fluid to flow from the inner chamber of the outer bag to the interior of the bottle by permitting only gaseous fluid to flow through the second channel of the perforation needle when the liquid substance is flowing from the interior of the bottle to the passage of the outflow tube via the first channel.

	Regarding claim 2, the combination of Gobbi and Eli substantially disclose invention as claimed. Gobbi further teaches the device comprising an upper body having flaps configured to be hooked to the neck of the bottle (Fig. 6 - 9, elements 7, 21, 24, and 25; Paragraphs 25 - 26) and a lower body slidably coupled to the upper body, the lower body comprises the perforation needle (elements 8, 18, 27 and 28; Paragraphs 26 and 27) at a bottom shank housed hermetically within said outflow tube (element 8; Figs. 1 - 3 demonstrate the shank being in the same configuration as Applicant shows in Fig. 1; further it is implicit that the device would be housed hermetically within said outflow to as otherwise the sterile environment of casing 2 would not be maintained, e.g. the sterilized gas would escape), and the first channel extends in a longitudinal direction through the bottom shank (Figs. 5 and 6 how channel 57 extending through shank 8).

	Regarding claim 5, the combination of Gobbi and Eli substantially disclose invention as claimed. Gobbi further teaches the bag being made of a flexible material (Paragraph 20).

	Regarding claim 6, the combination of Gobbi and Eli substantially disclose invention as claimed. Gobbi further teaches the bag comprising a tube with an airtight connector configured to open and close to introduce a mixture of ozone or a sterilizing gas into said inner chamber of the bag (Fig. 1, elements 11 and 50; Paragraph 30).

	Regarding claim 10, the combination of Gobbi and Eli substantially disclose invention as claimed.
	Gobbi further teaches a collection bag positioned below the outer bag and in fluid communication with the outer bag (Fig. 1, element 1; Paragraphs 20 and 21).

Claims 3 - 4 and 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi and Eli as applied to claim 1 above, and further in view of Pestotnik et al. (US 2007/0088252 A1), hereinafter Pestotnik.
	
	Regarding claim 3, the combination of Gobbi and Eli substantially disclose invention as claimed. They do not explicitly teach the outflow tube includes an end connector disposed at an end of the outflow tube and configured to open and close the end of the outflow tube. 
	In the same field of endeavor, Pestotnik teaches an apparatus for sterile transfer of medications from a vial for dissolving or diluting said medication (Fig. 1; Abstract). Pestotnik further teaches an outflow tube from the vial terminating with an end connector disposed at an outflow end of the outflow tube and configured to open and close the end of the outflow tube (elements 14 and 16a; Paragraph 20; Paragraphs 9 and 21 further describe the 3-way valve and valve handle system for opening and closing the connector).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outflow tube of Gobbi to comprise the end valve connector of Pestotnik (i.e. between the bags of Gobi). Doing so would predictably allow for control over fluid flow out from the bottle/vial in the same manner as disclosed in Pestotnik (recognized in Paragraphs 10 and 21 of Pestotnik).
	
	Regarding claim 4, the combination of Gobbi, Eli, and Pestotnik substantially disclose invention as claimed. Pestotnik further discloses the end connector is configured to be coupled to an opening of a syringe (Fig. 1 shows syringe 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Gobbi, Eli, and Pestotnik specifically such that the end connector is configured to be coupled to a syringe. Doing so would allow for a solvent or other materials to be introduced and mixed with the contents of the bottle via s syringe (as described in Paragraph 21 of Pestotnik). 

	Regarding claim 7, the combination of Gobbi, Eli, and Pestotnik substantially disclose invention as claimed.
	Gobbi further teaches a second bag position below said outer bag and configured to contain a liquid substance to be mixed with said medicinal or nutritional substance (Fig. 1, element 1; Paragraphs 20 and 21).
	 Gobbi, and Eli does not explicitly disclose a two-way tap disposed between said the outer bag and the second bag, the two-way tap comprising  a side connector configured to be coupled to a syringe with a sliding plunger coupled, said two-way tap is configured to be adjusted between a first position inhibiting fluid communication between the side connector and the second bag, and a second position inhibiting fluid communication between the side connector and the outflow tube of the outer bag.
	Pestotnik further teaches a two-way tap placed between a bottle and a lower bag (Fig. 1, elements 20 and 26, the bottle of Pestotnik corresponding to the function and position of the bottle and outer bag of Gobbi), the two-way tap comprising a side connector configured to be coupled to a syringe with a sliding plunger (Fig. 1 shows syringe and plunger 24), wherein the tap is configured to be adjusted between a first position inhibiting fluid communication between said side connector and said second bag, and a second position inhibiting fluid communication between the side connector and the outflow tube of said outer bag (Paragraph 21 describes allowing flow from the bottle and syringe, thus inhibiting flow between the side connector and further bag, and flow between the syringe and lower bag, thus inhibiting flow between the side connector and outer bag).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outflow tube of Gobbi to comprise the two-way tap connector for inhibiting flow as taught by Pestotnik. Doing so would predictably allow for selective control over fluid flow out from the bottle, and thus the mixing of components in the same manner as disclosed in Pestotnik (recognized in Paragraphs 10 and 21 of Pestotnik).

	Regarding claim 8, the combination of Gobbi, Eli, and Pestotnik substantially disclose invention as claimed.
	Pestotnik further discloses the tap comprising a first connector secured to an end connector of an outflow tube, and a second connector secured to an end connector of a second outflow tube (Fig. 1, elements 12a, 12b, 12c, 16a, 16b, and 16c; Paragraph 20 describes the various ports having lure locking devices which would attach to corresponding connectors on the vial, syringe, and other transferring devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Gobbi Eli, and Pestotnik to configure the two-way tap to be coupled to corresponding connectors of the outflow tube of the outer bag, and of a second outflow tube of the second bag, and to specifically comprise the connectors as taught by Pestotnik. Doing so would allow for secure fluidic connection and transfer between the various containers through the tap (as described in Paragraphs 20 and 30 of Pestotnik).

	Regarding claim 9, the combination of Gobbi, Eli, and Pestotnik substantially disclose invention as claimed. They do not explicitly teach the two-way tap is permanently secured to the outflow tube of the outer bag and a second outflow tube of the second bag.
	However, doing so would be obvious since it has been held that making parts of a device separable or integral (i.e. separable or permanent connections) requires only routine skill in the art. See MPEP 2144.04 (V) which relates to MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS. In the instant case, making the connections of Gobbi, Eli, and Pestotnik permanent is analogous to making the tap an integral part of the package system. 

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome claim objections and 112(b) rejections previously set forth in the final office action mailed 3/29/2022. The previous objections and 112(b) rejections have been withdrawn.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 6, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Gobbi remains as the primary reference in rejecting the present claims, for disclosing a majority of the claimed invention.
Although previously introduced, Eli is now being relied upon in the present rejection for disclosing and/or rendering obvious the newly amended limitations of claim 1.
Pestotnik remains in the present rejection for disclosing and/or rendering obvious the limitations of claims 3 - 4 and 7 - 9.
	Applicant’s arguments regarding dependent claims 2-10 as being allowable by virtue of their dependency on claim 1 is similarly moot as claim 1 remains rejected as set forth above.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gobbi Frattini (US 2016/0000650 A1) discloses an analogous package for infusion.
Ropiak et al. (US 5,779,693 A) discloses an analogous stopcock/tap system.
Franci et al. (US 2013/0225903 A1) discloses a vial transfer device having an analogous venting and filter mechanism.
Trombley, III et al. (US 2013/0033034 A1) discloses a vial withdrawal spike having a side opening and filter (Fig. 7F)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781